Christ, J. (dissenting).
I dissent and vote to affirm.
Mapp v. Ohio (367 U. S. 643) does not decide whether evidence obtained by the commission of a crime may be used by the perpetrator in a civil suit. It is concerned only with a criminal prosecution in a State court. The United States Supreme Court, however, now compels our State to recognize the principle that a court of law should not accept as evidence the fruits of a crime (People v. Loria, 10 N Y 2d 368).
The fact of this recent pronouncement by the highest court in our land and its application in all Federal and State courts in criminal prosecutions gives now vitality to the claim for exclusion of tainted evidence in all lawsuits, civil as well as criminal. It is a strange concept which would permit a court of law to encourage the commission of illegal acts by honoring the fruits of the illegality, and which would permit the perpetrator to win a lawsuit by deliberately violating the law.
It would be a still greater anomaly to bar tainted evidence in a criminal case but at the same time permit its introduction in a civil suit. There is no sound reason for a different rule of admissibility between civil and criminal cases. It should be the same in both. Evidence obtained by the deliberate commission of a crime should be inadmissible on behalf of the perpetrator in the trial of a civil action.